Citation Nr: 1131008	
Decision Date: 08/22/11    Archive Date: 09/07/11

DOCKET NO.  07-03 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a mental disorder including schizophrenia.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Counsel 








INTRODUCTION

The Veteran served on active duty from September 1986 to October 1987. 

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In October 2010, the Board remanded the claim for further development. 


FINDING OF FACT

The Veteran's mental disorder, diagnosed as schizoaffective disorder with bipolar features and depression, first manifested after service and is not related to any aspect of service. 


CONCLUSION OF LAW

The criteria for service connection for a mental disorder including schizophrenia have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  

REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and; (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Further, VA must review the information and the evidence presented with the claim and provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 (2006)  

In correspondence in August 2006, the RO provided notice that met the requirements.  The notice provided all five elements necessary to substantiate a claim for service connection, noted what evidence had been received, and explained the Veteran's and VA's respective responsibilities to obtain additional relevant evidence.  

In addition, VA has obtained all relevant, identified, and available evidence and has notified the appellant of any evidence that could not be obtained.  VA has obtained medical and adjudicative records from the Social Security Administration that included private mental health treatment and examination since 2001.   VA has not obtained a medical examination for reasons provided below.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

The Veteran served in a U.S. Army armored unit with non-combat duty in Europe in 1987.  He contends that his acquired psychiatric disorder first manifested in service or was aggravated by the stress and rigors of Army life.   The Veteran contends that he was examined at sick call for mental health symptoms at an unspecified time during active duty. 

Service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.   38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.
 	
In order to establish service connection for a claimed disorder, there must be
(1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  

In the case of veterans who served greater than 90 days during a period of war, some chronic diseases may be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.   38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic diseases, including psychoses).  However, as the Veteran's service was not during a period of war, this provision does not apply. 

Service personnel records showed that the Veteran enlisted in the U.S. Army with parental permission at age 17.  He reported completing high school education through the ninth grade.  The Veteran participated in additional instruction in mathematics while on active duty in the spring of 1987.  An instructor noted that the Veteran was making slow progress, limited by his level of concentration on the subject.  In September 1987, an instructor noted that the Veteran was ready to take a general education development (GED) examination.  The records do not show if he was successful.  The Veteran received military discipline in July 1987 for shoplifting items from a military exchange and in October 1987 for failure to report to his place of duty at the required time.  A Certificate of Release or Discharge from Active Duty (DD-214) showed that the Veteran held the lowest pay grade when he received an early discharge in November 1987 from the U.S. Army for an inability to overcome a local bar to reenlistment.  See U.S. Army Regulation 635-200, § 16.5 (b) (Oct. 1982 with changes through Jun. 1985).  The discharge was not for medical reasons, and the Veteran made no objection to the early discharge. 

Service treatment records contain periodic entries at a military clinic for minor physical complaints such as gastrointestinal and upper respiratory distress and trauma to the left foot.  The records are silent for any symptoms, diagnoses, or treatment for a mental health or cognitive disorder.  On a July 1986 enlistment physical examination, the Veteran reported a "history of anxiety" but that he had never been treated for a mental disorder.  The examining physician made no comments, noted no psychiatric abnormalities, and found the Veteran qualified for enlistment.  There is no discharge physical examination of record.  In an August 2006 claim, the Veteran acknowledged that he did not undergo a discharge physical examination. 

In an August 2006 claim for service connection for a mental disorder, the Veteran noted that his disability first manifested at an unspecified date in 1986 at military sick call.  However, he identified the location of the treatment as a private mental health center in South Carolina.  Records of mental health treatment from the private facility from July 2001 to June 2006 were obtained and associated with the claims file.  In a January 2007 substantive appeal, the Veteran reported that he had been granted disability benefits for a mental disorder by the Social Security Administration (SSA).  The associated mental health treatment and examination records have also been obtained. 

In an April 2002 SSA claim, the Veteran reported a near continuous work history since discharge from service in November 1987.  He worked as a truck driver, construction laborer, restaurant cook, and in two industrial facilities.  The Veteran reported that he had been diagnosed with a bipolar disorder with psychotic features and that the symptoms first started to bother him in February 2001.  The symptoms caused him to be unable to work in September 2001 when he could no longer handle the stress of the job or the people.  In another section of the claim, the Veteran inconsistently reported receiving treatment at the private mental health facility starting in 1999.  

In March 2001, a clinician at a community services crisis intervention center noted that the Veteran was encouraged to seek treatment by his roommates for symptoms of increasing homicidal ideations and paranoia.  The Veteran reported that this was his first encounter seeking mental health treatment.  He reported anger toward coworkers at a restaurant because of their criticism of his sexual orientation.  His only reference to military service was his report to clinicians that he "knew how to kill people."   The Veteran reported that 10 years earlier he had been the victim of a beating by his friends regarding his sexual orientation.  He reported mood swings, racing thoughts, psychomotor agitation, and an eight year history of marijuana use but no previous psychiatric care.  The initial diagnosis was bipolar, mixed with psychotic features or schizoaffective disorder, bipolar type.  

In May 2001, a private physician noted symptoms of extreme irritability with homicidal ideations, paranoia, depression, and insomnia.  The physician diagnosed bipolar disorder, polysubstance dependence, and a possible personality disorder.  In October 2001, a physician noted the Veteran's reports of childhood physical, mental, and substance abuse.  He reported that he always felt picked on an unable to get along with others and that he left home at age 15.  He reported that he received an early military discharge for failure to comply with military standards.  He did not report any mental health treatment in service or prior to 2001.   

In April 2002, a private psychiatrist performed a mental health examination for SSA.  The psychologist noted the Veteran's reports of feeling paranoid for all his life but that the symptoms became worse in March 2001 when he attacked a fellow employee because of a comment made regarding his sexual orientation.  At that time, the Veteran was incarcerated and then treated as an inpatient in a mental health facility.  The Veteran no longer worked and lived with his mother.  He reported that as a teenager he experienced auditory hallucinations and paranoia and abused alcohol to control his moods.  He currently experienced auditory hallucinations that encouraged him to commit homicide and suicide.  The psychologist noted no references to any aspect of military service and diagnosed schizoaffective disorder, bipolar type, manic.   In June 2002, a private psychiatrist noted similar symptoms and diagnosis and also did not mention any aspect of military service.  The claims file contains records of outpatient psychiatric care through September 2006 by several private mental health clinicians.  None of the clinicians noted reports by the Veteran or clinical observations associating any symptoms with military service.  

In a December 2006 notice of disagreement and in a January 2007 substantive appeal, the Veteran noted that the stress and rigors of Army life contributed to and aggravated his mental disorder leading to his discharge for an inability to adapt and adjust.  

In October 2010, the Board remanded the claim for additional development.  Although the service treatment records appeared to be complete with no indication of mental health symptoms or treatment, personnel records did not clearly show the causes for the Veteran's failure to meet the military standards for reenlistment.  The Board directed the Appeals Management Center to request the complete file of service personnel records and, if there were any indication that the Veteran's performance suggested mental health treatment or a disorder, to request a search for additional treatment records and obtain a current psychiatric examination.  

The Board concludes that there has been substantial compliance with the instructions in the remand because the service personnel records have been obtained and showed no indication that the Veteran received any mental health treatment or that his performance and discharge were related to any mental health disorders.   Therefore, further development for additional service treatment records and a VA examination is not warranted.  

The Board concludes that service connection for an acquired psychiatric disorder, diagnosed as a schizoaffective disorder with bipolar features and depression, is not warranted.  Whether the Veteran is competent and credible in reporting that he experienced physical, mental, and substance abuse and feelings of paranoia in childhood and prior to military service is problematic as these reports were provided to VA after his diagnosis of mental illness in 2001.  Although a Veteran is generally competent to report symptoms observable by a lay person, the Board concludes that the Veteran's statements that he experienced a pre-service mental illness that was aggravated by military service is not credible because it is inconsistent with his statements to a military examiner at the time of enlistment, with all personnel records, with all service treatment records, and with his later reports to private clinicians that his symptoms first manifested in 2001.   

During service, the Veteran successfully completed basic and advanced training and served in an operational armored unit.  He received academic instruction to prepare for a GED examination.  Instructors noted a weakness in mathematics and that he was slow to learn concepts in part from a lack of concentration.  There were no sick call entries for mental health complaints or notes by his instructors or military supervisors of any mental health symptoms or difficulties.  The Veteran did receive minor discipline for shoplifting and failure to report to work on time.  However, these minor offenses do not alone raise indications of mental illness.  As shown in the discharge record and acknowledged by the Veteran during his later treatment, he was discharged for failure to achieve military standards of performance and not for any medical or behavioral issue.  

Psychiatric problems are not show in the years after separation from service.  Although he later held a number of different jobs, he worked nearly continuously with no occasions requiring mental health treatment until the assault on a fellow employee in March 2001.  Throughout private inpatient and outpatient treatment for the next five years, the Veteran was rigorously examined and none of the clinicians referred to any reports by the Veteran or clinical observations associating his psychiatric disorder with an origin or aggravation by any aspect of service.  The Veteran served in peacetime as a tank crewmember.   He was not in combat or in a demanding mode of service such that would impose an unusual level of stress or rigorous training.  

VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

Here, there is competent and credible medical evidence of a current psychiatric disorder.   However, there is no lay or medical evidence of any event, injury, or disease in service other than the Veteran's statement that he was seen at sick call.  This evidence is not credible, for reasons mentioned above, and because there is no record of any such treatment, referral for treatment, or personnel record of any difficulties related to psychiatric symptoms.  Lay evidence of an indication that the current disorder may be associated with service need not be competent evidence to meet the low threshold.  Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir 2010).  However, the evidence must be credible.  The Board is not required to accept an appellant's uncorroborated account of his active service experiences if the Board does not find the statements regarding his symptoms to be credible.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).   Therefore, the Board concludes that a VA examination is not necessary to decide the claim.  

The weight of the competent and credible evidence demonstrates that the Veteran's mental health disorder first manifested after service and is not related to any aspect of his active service.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a mental disorder including schizophrenia is denied. 



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


